DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 2, 4-7, 9, 11,14, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2022.

Information Disclosure Statement
The information disclosure statements (IDS’) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a sensor configured to capture an image” in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The sensor in claim 1 is being interpreted as an optical imager, as set forth in paragraph 0158.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 12, 15, 17 and 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4961431 to Ikenage et al. (hereinafter, Ikenage).
Regarding Claims 1 and 20, Ikengage discloses a device and method comprising inter alia: 
an initial collection component (cap-shaped strainer 96, col. 5, ll. 45-48) configured to collect a sample from a patient (col. 6, ll. 45-48); 
a plurality of test strips (pieces of test paper 101 in the cassette 102, col. 5, ll. 67) configured to indicate a condition of the patient when exposed to the sample (col. 6, ll. 49-52); 
a fluid transportation system configured to: 
transport a portion of the sample from the initial collection component to at least one test strip of the plurality of test strips (col. 6, ll.41-46); and 
expose the at least one test strip to the portion of the sample (col. 6, ll. 46-49); 
a sensor (urine data sensor 109) configured to capture an image of the at least one test strip exposed to the portion of the sample, wherein the image of the at least one test strip indicates the condition of the patient at a point of care (see claim 22, where the sensor is photoelectric for detecting the degree of coloration of the test paper); 
a computing device (control unit 109) configured to analyze the image of the at least one test strip captured by the sensor in order to determine the condition of the patient at the point of care (col. 6, ll. 17-25); 11
a motor configured to position the at least one test strip near the sensor after the at least one test strip is exposed to the portion of the sample (col. 6, ll. 2-15); and 
an additional collection component (urine passages 88) configured to collect an additional portion of the sample from the initial collection component for central laboratory testing (col. 5, ll. 45-56). 
Regarding Claim 8, Ikengage discloses the device of claim 1, further comprising an instruction screen (display unit 111) configured to provide a demonstration on how to use the device, wherein the demonstration comprises static drawings, videos, or audio (a display unit would be capable of providing a demonstration on how to use the device, wherein the demonstration comprises static drawings, videos, or audio).  
Regarding Claim 10, Ikengage discloses the device of claim 1, wherein the additional collection component comprises a sterile collection cup (urine passages 88 is generally cup shaped), wherein the device further comprises a predefined location for the additional collection component (within on-off valve 75), and wherein the predefined location is revealed using an mechanical method (upon opening of cap-shaped strainer 96, col. 5, ll. 45-48).  
Regarding Claim 12, Ikengage discloses the device of claim 1, further comprising a refillable reservoir (flushing water tank 72) configured to provide clean water for flushing and device sterilization function (col. 6, ll. 55-65).  
Regarding Claim 15, Ikengage discloses the device of claim 1, wherein the at least one test strip is configured to indicate the presence of a uremic toxin, a biomarker associated with cardiovascular disease, or a biomarker associated with chronic kidney disease, and wherein the uremic toxin, the biomarker associated with cardiovascular disease, or the biomarker associated with chronic kidney disease comprise urea, phosphate, creatinine, parathyroid hormone (PTH), beta 2 microglobulin, cystatin C, myoglobin, kappa free light chains, complement factor D, interleukin-6, alpha 1 microglobulin, YKL-40, lambda free light chains, albumin, indoxyl sulfate, indoxyl glucuronide, indoleacetic acid, P-Cresyl sulfate, P- Cresyl glucuronide, phenyl sulfate, phenyl glucuronide, phenylacetic acid, phenylacethyl glutamine, hippuric acid, 4-Ethylphenyl sulfate, or 3-Carboxy-4-methyl-5-propyl-2- furanpropionic acid (see display 28 in Fig. 6).
Regarding Claim 17, Ikengage discloses the device of claim 1, wherein the condition of the patient comprises ovulation, and wherein the plurality of test strips are configured to indicate the presence of luteinizing hormone (albumin is known as a hormone that indicates the presence of ovulation,  see display 28 in Fig. 6). 

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenage in view of US 2015/0359522 A1 to Recht et al. (hereinafter, Recht).
Ikenage discloses the device of claim 1 except for expressly disclosing a battery backup. However, Recht teaches at paragraph 0071 and 0084 that a battery may be used to power the device. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to use a battery to power the device, as batteries are notoriously obvious to use to power devices. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenage in view of Recht et al. (hereinafter, Recht).
Ikenage discloses wherein the at least one test strip indicates the extent of dehydration of the patient, and wherein the computing device is configured to analyze the image of the at least one test strip or data from the refractometer in order to determine the extent of dehydration of the patient by determining a concentration of the sample or a specific gravity of the sample (glucose is known as a hormone that indicates the presence of ovulation,  see display 28 in Fig. 6). 
Ikenage discloses the device of claim 1, except for expressly disclosing an additional sensor configured to capture an image of the sample, wherein the image of the sample indicates an extent of dehydration of the patient, and wherein the computing device is configured to analyze the image of the sample in order to determine the extent of dehydration of the patient by determining a color and darkness of the sample; and a refractometer. 
However, Recht teaches at paragraphs 0098, 0107, 0116 and 0117an additional sensor configured to capture an image of the sample, wherein the image of the sample indicates an extent of dehydration of the patient, and wherein the computing device is configured to analyze the image of the sample in order to determine the extent of dehydration of the patient by determining a color and darkness of the sample; and a refractometer. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Ikenage to include such refractive analysis as Recht teaches at paragraph 0117 that the advantage of such an implementation would be the potential for refractive index measurements and free protein absorption measurements (around 280 nm) in the same optical cavity. This would have allowed multiple, differing measurements using single samples. 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikenage in view of Recht and further in view of 4476381 to Rubin.
Ikenage discloses the device of claim 1 except for expressly disclosing where the additional collection component comprises a sterile collection cup, where the sterile collection cup has one or more barcode stickers disposed thereon and where a barcode on the one or more barcode stickers matches a barcode on a bracelet worn by the patient.
However, Ikenage teaches at paragraphs 0035-0037 where a portion of the urine sample, after passing through the initial collection area, passes into a collection cup that may be used to transport to alternative analysis locations. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the device of Ikenage to include a secondary area, such as a cup, for transportation for additional analysis, because Recht teaches at paragraph 0031 that this would have provided additional manners for low cost point of care urine analysis, so that patient issues may be identified as soon as possible.
Ikenage in view of Recht disclose the claimed invention as set forth and cited above, except for expressly discloses where the collection cup has a barcode sticker disposed thereon and where the barcode matches a barcode on a bracelet worn by the patient.
However, Rubin teaches bar code labels 40 that are affixable to containers 28 that match a barcode on a bracelet worn by a user (16a). One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the collection cup of Ikenage in view of Recht to include the matching barcodes, as set forth by Rubin, because Rubin teaches at col. 1, ll. 18-25 that identification systems of patients and patient samples allow for rapid, accurate and efficient treatment of patients. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044. The examiner can normally be reached 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P DOUGHERTY/           Primary Examiner, Art Unit 3791